Citation Nr: 0903215	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for left periorbital headaches, on a 
direct basis, has been received.  

2.  Entitlement to service connection for left periorbital 
headaches, on a direct basis. 

3.  Entitlement to service connection for left periorbital 
headaches, as secondary to the veteran's service-connected 
septorhinoplasty and deviated septum.  

4.  Entitlement to a rating in excess of 10 percent for 
patella tendonitis, right knee.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to April 
1978.  

In an October 2002 rating decision, the RO, inter alia, 
denied service connection for left periorbital headaches 
(claimed as headaches) on the basis that the disability was 
not incurred in or aggravated by service.  The veteran was 
notified of this decision in October 2002, but did not 
initiate an appeal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision in which the RO reopened but 
denied on the merits the veteran's claim for service 
connection for left periorbital headaches, on direct and 
secondary bases, and continued a 10 percent rating for 
patella tendonitis, right knee.  In September 2004, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in February 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2005.

A March 2005 Report of Contact reflects that the veteran 
requested a hearing before a Decision Review Officer (DRO) at 
the RO.  However, a January 2008 memorandum from the 
veteran's representative reflects that the veteran withdrew 
his DRO hearing request.  

In October 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the veteran requested, and the undersigned granted, 
a 60-day abeyance period within which to submit additional 
evidence.  In November 2008, the veteran's representative 
submitted records of VA treatment from June to November 2008, 
along with a signed waiver of the veteran's right to have 
this evidence initially considered by the RO.  This evidence 
is accepted for inclusion in the record on appeal.  See 
38 C.F.R. §§ 20.800,  20.1304 (2008).  

As noted above, in the July 2004 rating decision, the RO 
addressed the claim for service connection for left 
periorbital headaches, on both direct and secondary bases, on 
the merits.  In that rating decision, the RO found that the 
October 2002 rating decision denied service connection for 
left periorbital headaches on direct and secondary bases, 
however, review of that October 2002 rating decision reflects 
that service connection was denied only on a direct basis.  
As such, the veteran's October 2003 claim for service 
connection for left periorbital headaches on a secondary 
basis is a new and separate claim from that denied in the 
October 2002 rating decision.  As such, the Board finds that 
the claim for secondary service connection is distinct from 
the claim previously denied, and de novo review of this claim 
is appropriate.  

The Board further notes that, regardless of the RO's actions 
on the claim for direct service connection, , the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the previously denied claim.   That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim for service connection for left 
periorbital headaches, on a direct basis, has been received-
and, in view of the Board's favorable decision on the request 
to reopen-the Board has characterized that portion of the 
appeal involving entitlement to service connection for left 
periorbital headaches on a direct basis as encompassing the 
first two matters set forth on the title page.  

In so doing, the Board has considered the recent decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed in greater detail 
below, the veteran was previously denied service connection 
for left periorbital headaches on a direct basis as there was 
no medical evidence indicating that his left periorbital 
headaches were in any way related to service.  As there was a 
diagnosis of left periorbital headaches at the time of the 
previous final decision, any diagnoses of left periorbital 
headaches since that denial cannot constitute a different 
diagnosed disease or injury. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  In an October 2002 rating decision, the RO denied service 
connection for left periorbital headaches on a direct basis; 
although notified of the denial in an October 2002 letter, 
the veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the 
October 2002 denial of the claim for service connection for 
left periorbital headaches on a direct basis included 
evidence that is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  The only competent, probative opinion on the question of 
whether there exists a medical relationship between the 
veteran's current left periorbital headaches and service 
weighs against the claim for service connection.  

5.  There is no medical evidence that even suggests a medical 
relationship between the veteran's current left periorbital 
headaches and his service-connected septorhinoplasty and 
deviated septum.  

6.  Patella tendonitis, right knee, has been manifested by 
complaints of pain with evidence of pain on motion, but with 
flexion limited to no less than 115 degrees, extension 
limited to no more than 5 degrees, and no medical evidence of 
moderate instability.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied service 
connection for left periorbital headaches on a direct basis 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence regarding the claim for service connection 
for left periorbital headaches on a direct basis, received 
since the RO's October 2002 denial, is new and material, the 
criteria for reopening the claim for service connection on a 
direct basis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for left periorbital 
headaches on a direct basis are not met.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2008).  

4.  The criteria for service connection for left periorbital 
headaches as secondary to the veteran's service-connected 
septorhinoplasty and deviated septum are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2008).  

5.  The criteria for a rating in excess of 10 percent for 
patella tendonitis, right knee, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024, 5003, 5257, 5260, 5261 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished

As regards the remaining claims, the Board points out that 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for headaches secondary to a service-connected 
nasal condition.  An April 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his right knee condition.  The July 2004 
RO rating decision reflects the initial adjudication of the 
claim after issuance of the January and April 2004 letters.  

Post-rating, an April 2008 letter provided notice regarding 
the information and evidence needed to substantiate the claim 
for service connection for left periorbital headaches as 
secondary to the service-connected septorhinoplasty and 
deviated septum, and the claim for an increased rating for 
right knee patella tendonitis.  Each of these letters advised 
the veteran as to what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The April 2004 and April 2008 VCAA 
letters specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The April 2008 letter also provided 
the veteran with general information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  After issuance of the April 2008 letter, and 
opportunity for the veteran to respond, the June 2008 
supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

While the veteran has not been furnished a VCAA letter 
specifically informing him of the information and evidence 
necessary to substantiate his claim for service connection 
for left periorbital headaches on a direct basis, any such 
defect does not constitute prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran.  In this regard, a June 2001 RO letter, furnished in 
connection with the veteran's claim for service connection 
for residuals of a septorhinoplasty, informed him of the 
information and evidence required to substantiate his claim 
for service connection on a direct basis.  Such notification 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim for 
service connection for left periorbital headaches on a direct 
basis.  See Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007).  Moreover, the veteran's statements during the 
October 2008 videoconference hearing demonstrate an awareness 
of what is needed to support a claim for service connection 
on a direct basis, as the veteran asserted that his headaches 
were the result of an in-service injury.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any 
notice error was cured by "actual knowledge on the part of 
the claimant."  See Sanders, 487 F. 3d at 889.  

The Board further notes that a May 2008 RO letter explained 
how disability ratings are determined, by applying the rating 
schedule, and specifically stated that VA would consider the 
impact of the condition and symptoms on employment and daily 
life as well as specific test results, such as range of 
motion tests, in determining the disability rating.  The May 
2008 letter also provided examples of the types of medical 
and lay evidence that the veteran could submit or ask VA to 
obtain that would be relevant to establishing entitlement to 
increased compensation, and included the pertinent rating 
criteria for evaluating the veteran's service-connected right 
knee disability.  The Board finds that the May 2008 letter 
thus satisfies the notice requirements of Vazquez-Flores.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, and the 
reports of April 1998, March 1999, August 2002, February 
2004, and March 2008 VA examinations, along with an October 
2002 addendum to the August 2002 examination.  Also of record 
and considered in connection with the appeal is the 
transcript of the veteran's October 2008 hearing, as well as 
various written statements provided by the veteran, and by 
his representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
notes that, during the October 2008 hearing, the veteran 
reported that he had seen the ear, nose, and throat 
specialists at VA medical facilities  in Boston and 
Providence, adding that he was currently receiving treatment 
at the Providence VA Medical Center (VAMC).  While records of 
treatment from the Providence VAMC have been associated with 
the claims file, records of treatment from the Boston VAMC 
have not been obtained.  However, as will be discussed below, 
the claims for service connection claims are being denied 
because there is no medical evidence of a nexus between left 
periorbital headaches and the veteran's service, or his 
service-connected septorhinoplasty and deviated septum.  
During the October 2008 hearing, the veteran himself stated 
that he had no medical opinions or comments that traced his 
headaches back to the accident in service.  Moreover, he 
clarified that his headaches were related to in-service 
injury, as opposed to his service-connected septorhinoplasty 
and deviated septum.  As the veteran's own testimony 
indicates that any records of treatment from the Boston VAMC 
do not include medical evidence of a relationship between 
left periorbital headaches and service, or his service-
connected septorhinoplasty and deviated septum-the very 
matters on which these claims turn-a remand to obtain these 
records would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  The Board also notes that the 
veteran has not asserted and there is no other indication 
that the outstanding records have any bearing whatsoever on 
his claim for increase.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Left Periorbital Headaches

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

A.  Request to Reopen 

In an October 2002 rating decision, the RO initially denied 
service connection for left periorbital headaches, finding 
that there was no medical evidence reflecting that these 
headaches were in any way related to military service.  

The pertinent evidence of record at the time of the October 
2002 rating decision included the veteran's service treatment 
records, which reflect that, in his August 1976 report of 
medical history, the veteran indicated that he had frequent 
or severe headaches.  The physician's summary was headaches 
under pressure, however, clinical evaluation of the head and 
neurologic system was normal.  During optometry treatment in 
February 1977, the veteran complained of daily headaches for 
two months.  The optometrist noted that the veteran had sinus 
problems and was being seen in eyes, ears, nose, and throat 
the following week.  The veteran underwent septorhinoplasty 
for external and nasal septal deformity in March 1977.  In 
his March 1978 report of medical history, the veteran 
indicated that he did not have, nor had he ever had frequent 
or severe headaches.  Evaluation of the head and neurologic 
system was normal on separation examination in March 1978.  

Also of record at the time of the October 2002 rating 
decision was the report of an April 1998 VA examination, 
during which the veteran reported that he had headaches and 
trouble breathing through his nose.  The diagnosis was 
headaches and deviated nasal septum.  During VA examination 
in March 1999, the veteran complained of chronic headaches in 
the ethmoidal and lower frontal areas.  Records of VA 
treatment from March 1998 to January 2000 also reflect 
complaints of headaches. 

During a May 2000 DRO hearing in regard to his claim for 
service connection for residuals of septoplasty, the veteran 
reported that he underwent surgery in service because of his 
breathing and headaches.  He reported that, in the few years 
following separation from service, his condition was pretty 
much the same, in that he had headaches, and trouble 
breathing, which was really bad in the spring, and was still 
really bad.  

On VA examination in August 2002, the veteran described the 
history of his in-service septorhinoplasty, adding that, 
following this procedure, he banged his nose against the 
right side of a truck in November 1977, resulting in the 
recurrence of breathing difficulties and a nasal deformity.  
He reported that he was currently experiencing left 
periorbital headaches, which had been present for 6 or 7 
years.  The examiner noted that he had been asked to respond 
to the question of whether it was at least as likely as not 
that the veteran's current symptoms of nasal obstruction and 
left periorbital pain were the result of his in-service 
septorhinoplasty and subsequent nasal injury, versus pre-
service nasal fractures.  The examiner noted that CT scans of 
the paranasal sinuses for the past 2 or 3 years had been 
normal, and he ordered a CT scan of the paranasal sinuses and 
a nasal endoscopic procedure.  In an October 2002 addendum, 
the examiner indicated that the veteran had a 50 to 75 
percent right nasal obstruction from a displaced and deviated 
nasal septum, and that CT scans of the paranasal sinuses 
revealed no evidence of acute or chronic sinusitis, but that 
the septum was significantly deviated into the right nasal 
passage.  In a second October 2002 addendum, the examiner 
opined that the veteran's left periorbital headaches were not 
the result of his service nasal injury, as there was no CT 
scan evidence of sinusitis or facial fracture which would 
contribute to left periorbital pain.  The examiner added that 
the veteran's left periorbital pain was not the result of 
sinusitis and was distant from the re-injured nose, based on 
his review of the CT scan of the sinuses and examination of 
the veteran.  

Although notified of the RO's October 2002 denial in an 
October 2002 letter, the veteran did not initiate an appeal; 
hence, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The veteran sought to reopen his previously denied claim in 
October 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
RO's October 2002 rating decision, which denied service 
connection for left periorbital headaches on a direct basis.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since October 
2002 includes records of VA and private treatment reflecting 
complaints regarding and findings of headaches.  

During the October 2008 hearing, the veteran reported that he 
banged his nose on the back of a truck in service and, since 
then, he had been getting headaches.   

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for left 
periorbital headaches on a direct basis.  

At the time of the October 2002 rating decision, there were 
complaints regarding and diagnoses of headaches; however, 
there was no evidence that the veteran had current left 
periorbital headaches related to service.  The additionally 
received treatment records include ongoing findings of 
headaches.  Moreover, the veteran's October 2008 testimony 
reflects the assertions of an in-service injury and of 
suffering from headaches since service.  The veteran is 
competent to report both in-service injury and  his symptoms 
of headaches.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-
93 (1995).  He is also competent to report a continuity of 
symptomatology.  Charles v. Principi, 16 Vet. App. 370 
(2002).  The alleged in-service injury and  report of a 
continuity of symptomatology suggests a link between his 
current headaches and service.  See Duenas v. Principi¸ 18 
Vet. App. 512 (2004).  

The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the October 2002 final denial of the claim for service 
connection for left periorbital headaches on a direct basis, 
and is not duplicative or cumulative of evidence previously 
of record.  Moreover, this evidence is "material" in that 
it addresses whether the veteran currently has a headache 
disability which may have had its onset during service.  
Hence, this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
left periorbital headaches on a direct basis.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
left periorbital headaches on a direct basis are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Direct Service Connection

As indicated above, review of the record reveals that the RO 
considered the claim for service connection for left 
periorbital headaches on the merits.  As such, the Board may 
as well without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Considering the record in light of the legal authority 
governing service connection, the Board finds that service 
connection for left periorbital headaches, on a direct basis, 
is not warranted.  

The Board recognizes that service treatment records include 
complaints regarding headaches.  In addition, while the 
medical evidence establishes that the veteran does have 
current left periorbital headaches, there is simply no 
medical evidence or opinion even suggesting a relationship 
between current headaches and service.  The Board 
acknowledges that the veteran has reported, as he is 
competent to do, a continuity of symptomatology of headaches 
since service.  However, such report must be weighed against 
the medical evidence.  Cf.  Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  

In his October 2002 addendum, the VA examiner who evaluated 
the veteran in August 2002 specifically opined that left 
periorbital headaches were not the result of his in-service 
nasal injury.  The examiner provided a rationale for this 
opinion, specifically, that there was no CT scan evidence of 
sinusitis or facial fracture that would contribute to left 
periorbital pain.  This opinion constitutes the only medical 
opinion on the question of a nexus between the veteran's left 
periorbital headaches and service.  The veteran has not 
presented, identified, or even alluded to the existence of a 
contrary medical opinion, that is, one that even suggests a 
nexus between his current headaches and service.  Rather, he 
testified during the October 2008 hearing that he did not 
have any medical opinion or comments which traced his 
headaches back to the accident that he had in service. 

Thus, the only competent, probative (persuasive) opinion on 
the question of a medical relationship between left 
periorbital headaches and service weighs against the claim.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the claim.  
As indicated above, the claim turns on the medical matter of 
etiology, or medical relationship between a current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for left periorbital headaches on a direct 
basis must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).



C.  Secondary Service Connection

Considering the record in light of the legal authority 
governing service connection, the Board also finds that 
service connection for left periorbital headaches, as 
secondary to service-connected septorhinoplasty and deviated 
septum is not warranted.  

As discussed above, the VA and private treatment records 
include complaints regarding and findings of headaches.  
Hence, a current disability of left periorbital headaches is 
medically shown.  The question, however, is whether there 
exists a medical relationship between current left 
periorbital headaches and the service-connected 
septorhinoplasty and deviated septum.  

In the October 2003 claim for service connection for 
headaches, the veteran's representative indicated that the 
veteran was seeking service connection pursuant to 38 C.F.R. 
§ 3.310, and, in his September 2004 NOD, the veteran reported 
that his headaches were caused by his deviated septum.  
However, during the October 2008 hearing, the veteran 
clarified that he was not seeking service connection for 
headaches as secondary to his service-connected 
septorhinoplasty and deviated septum, but, rather, as related 
to service.  

In any event, none of the medical evidence of record in any 
way relates the veteran's current left periorbital headaches 
to his service-connected septorhinoplasty and deviated 
septum.  Without medical evidence of such a nexus, there is 
simply no basis on which to grant the claim; hence, the 
appeal as to this matter must be denied.     

In short, there is simply no medical evidence of a nexus 
between the veteran's current left periorbital headaches and 
his service-connected septorhinoplasty and deviated septum, 
and neither he nor his representative has presented or 
identified existing evidence that would, in fact, support the 
claim. 

In adjudicating this claim, the Board has also considered the 
appellant's and his representative's written and oral 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on the medical matter of etiology, or medical 
relationship between the current left periorbital headaches 
and the service-connected septorhinoplasty and deviated 
septum-a matter within the province of trained medical 
professionals.  See Jones, 7 Vet. App. at 137-38.  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g., Bostain, 
11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 492.  See 
also Routen, 10 Vet. App. at 186.  Hence, none of the lay 
assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for left periorbital headaches, as 
secondary to the veteran's service-connected septorhinoplasty 
and deviated septum, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

III.  Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Historically, the veteran was granted service connection for 
residuals of right knee sprain by rating action of December 
1984, and an initial, noncompensable rating was assigned, 
under the provisions of 38 C.F.R. § 4.71a, DC 5257.  In a 
March 2000 rating decision, the RO granted in increased 
rating of 10 percent for patella tendonitis, right knee 
(formerly rated as residuals of knee sprain under DC 5257), 
under DC 5024.  In January 2004 the veteran filed his current 
claim for an increased rating.   

Diagnostic Code 5024 evaluates tenosynovitis based on 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5024.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
after repeated use and during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).  

Records of VA treatment from July 2003 to April 2004 reflect 
that, in July 2003 the veteran described variable symptoms in 
his right knee.  He reported that he wore a knee brace to 
work and had occasional swelling and occasional giving way, 
but denied locking.  In February 2004, the veteran complained 
of right knee pain and stiffness, with knee buckling.  
Examination revealed the knees to be without deformity, 
swelling, crepitus, effusion, or erythema.  There was 
negative joint laxity, but positive prepatellar tenderness.  
Range of motion testing revealed right knee flexion from 0 to 
130 degrees.  Varus/valgus, McMurray, drawer and pinch 
testing was negative.  The impression was patellofemoral 
syndrome, right.  

On VA examination in February 2004, the veteran complained of 
constant right knee pain, decreased range of motion, 
stiffness, and crepitus, with occasional swelling and 
locking.  He reported that he wore a soft brace essentially 
daily, but added that his right knee disability had no 
effects on his activities of daily living.  In regard to his 
job as a mail handler, he indicated that he had lost 7 days 
in the past year due to knee pain.  

Examination revealed bilateral crepitus with no swelling, 
effusion, or erythema.  There was right medial joint line 
tenderness but no joint laxity.  Range of motion testing 
revealed right knee extension to 0 degrees and flexion to 115 
degrees, with pain from 110 to 115 degrees.  Varus, valgus, 
drawer, and McMurray tests were negative, although there was 
a positive right flex pinch test.  The examiner noted that 
bilateral knee X-rays were negative, and added that a right 
knee MRI completed in 1999 revealed a small amount of fluid 
anterior to the patella tendon, which might represent mild 
bursitis.  There were no definite meniscal tears and the 
anterior posterior cruciate ligaments and medial collateral 
ligaments were intact.  In regard to DeLuca testing, the 
examiner noted that the veteran was asked to perform flexion 
with two pound weights on his ankles, and that he was able to 
do 8/20 with the right leg, but had to stop the exercise due 
to pain.  The examiner added that there was no evidence of 
weakness, fatigue, or lack of endurance.  The diagnosis was 
chronic patella tendonitis and chondrocalcinosis of the right 
knee.  

Records of VA treatment from March 2005 to March 2008 include 
complaints regarding and treatment for the right knee.  In 
March 2006, the veteran reported that he wore an elastic knee 
support during the day as a mailman, and reported walking 
several miles a day.  He denied fluid, locking, or giving 
way.  Range of motion testing revealed flexion from 0 to 135 
degrees.  The knee was stable with negative Lachman's and 
McMurray's test.  There was local tenderness and snapping of 
the ileotibial band at the right lateral epicondyle.  The 
diagnosis was runner's knee, right.  In June 2006 the veteran 
complained of chronic right knee pain, although he reported 
that he was able to do all activities of daily living.  
Examination revealed mild patellofemoral creptius with no 
effusion.  The right knee was stable to varus and valgus 
stress, and Lachman's, anterior/posterior drawer, McMurray's, 
and flex pinch tests were negative.  X-ray of the right knee 
was normal.  A March 2008 X-ray of the right knee revealed 
questionable narrowing at the lateral aspect of the knee 
joint compared to June 2006, no other abnormality present.  

The veteran's right knee was evaluated during VA examination 
in March 2008.  There was no palpable swelling or tenderness 
of the right knee.  Full extension from 0 to 180 degrees was 
completed six times, with no pain, weakness, fatigue, or lack 
of endurance.  Medial, collateral, lateral collateral, 
ligaments were tight.  Slide test was negative and anterior 
and posterior cruciate ligaments were tight.  A two-pound 
weight was used and the knee was fully extended from 0 to 180 
degrees four times with no pain, weakness, fatigue, or lack 
of endurance.  Flexion was carried out to 140 degrees, four 
times, with no pain, weakness, fatigue, or lack of endurance.  
While the veteran complained of his right knee swelling after 
walking his route as a mailman, he reported that it had not 
compromised his occupation nor had he lost any time.  He 
added that his daily activities were not affected.  The 
examiner added that the right knee did not give the veteran 
any pain on repetitive use and described the knee as stable.  
The diagnosis was status post tendonitis.  The examiner added 
that the physical findings at the time of examination did not 
rise to the level of a diagnosis.  

Records of VA treatment from June to November 2008 reflect 
that, in June 2008, the veteran complained of intermittent 
swelling and persistent pain with ambulation in the right 
knee.  The veteran reported that he was employed as a mail 
carrier, although he was currently out of work as stairs gave 
out and he injured his back and left ankle on the job.  
Examination of the right knee revealed no effusion, lateral 
joint line tenderness, and positive McMurray's test.  The 
right knee was stable to V/V/A/P stresses.  Range of motion 
was from 5 to 130 degrees.  

A July 2008 MRI of the right knee revealed a questionable 
chronic partial anterior cruciate ligament tear, with no 
meniscal tear.  In August 2008, the veteran described pain in 
the right knee, primarily with activity.  He denied 
medications or any other current treatment for the right 
knee.  Examination revealed mild laxity on Lachman's versus 
the left, but firm endpoint.  The right knee was stable to 
V/V/P.  The assessment was right knee pain, with minimal 
changes on X-ray/MRI, but pain possibly early degenerative 
joint disease.  

During the October 2008 hearing, the veteran reported that he 
experienced locking and swelling in his right knee.  He 
stated that he was a letter carrier and had 580 deliveries a 
day.  He added that his knee would give out on him when 
walking up and down stairs.  The veteran reported limitation 
of motion in the right knee.  He added that he was receiving 
VA treatment for his right knee and that his physicians had 
spoken with him about surgery, but there was no structural 
damage to the right knee, just arthritis and tendonitis.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the veteran's service-
connected right knee disability is not warranted.   

As indicated above, while the veteran has consistently 
complained of right knee pain, the objective medical evidence 
since the claim for an increased rating demonstrates right 
knee extension limited to no more than 5 degrees and right 
knee flexion limited to no less than 115 degrees.  In this 
regard, range of motion testing of the right knee during VA 
examination in February 2004 was from 0 to 115 degrees, while 
range of motion testing during VA treatment in June 2008 was 
from 5 to 130 degrees.  These findings do not warrant 
assignment of even a compensable rating for the right knee 
under Diagnostic Code 5260 or 5261, let alone for a rating in 
excess of 10 percent.  This evidence also provides no basis 
for assignment of separate ratings for limited flexion and 
extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).  

The February 2004 VA examiner noted that the veteran 
experienced pain from 110 to 115 degrees of flexion.  
However, even considering pain, flexion to 110 degrees does 
not warrant assignment of even a compensable rating under 
Diagnostic Code 5260.  Moreover, the February 2004 examiner 
found that there was no evidence of weakness, fatigue, or 
lack of endurance on repetitive flexion with added weight and 
there was no pain, weakness, fatigue, or lack of endurance 
noted on repetitive range of motion testing during the March 
2008 VA examination.  Thus, 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca provide no basis for assignment of a rating in excess 
of 10 percent for the right knee under Diagnostic Code 5260 
or 5261.  

The Board notes that, although the veteran reported during 
the October 2008 hearing that his right knee disability 
involved arthritis, the record reflects that X-rays of the 
right knee have not revealed arthritis.  In any event, the 
veteran's patella tendonitis is being evaluated as 
tenosynovitis, which is rated as degenerative arthritis.  
Given the veteran's slight, albeit noncompensable, limitation 
of motion in the right knee, and complaints of painful 
motion, as evidenced on VA examination in February 2004, a 10 
percent rating for the right knee, the maximum rating for a 
single, major joint, is assignable under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board 
points out that the 10 percent rating assigned for the right 
knee in this case, is consistent with the provisions of 
38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention 
of the rating schedule, to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  However, no higher rating is 
assignable.  

A rating in excess of 10 percent is available pursuant to DC 
5257, which provides ratings of 10, 20, and 30 percent for 
recurrent subluxation or lateral instability of the knee 
which is slight, moderate, or severe, respectively.  
38 C.F.R. § 4.71a, DC 5257.  

While the Board recognizes the veteran's subjective 
complaints of sensations of his right knee giving out, as 
reported during the October 2008 hearing, objective medical 
findings have shown no significant ligamentous instability 
with stress testing in the right knee.  In this regard, there 
was no joint laxity on VA examination in February 2004, the 
right knee was described as stable during VA treatment in 
March and June 2006 and on VA examination in March 2008.  The 
right knee was stable to V/V/A/P stresses during VA treatment 
in June 2008, and, while there was mild laxity on right knee 
Lachman's during VA treatment in August 2008, versus the 
left, the right knee was stable to V/V/P.  As such, there is 
no basis for assignment of a rating in excess of 10 percent 
for the right knee under Diagnostic Code 5257.  Further, in 
light of the medical evidence, the record also does not 
support assignment of a separate compensable rating for the 
right knee on the basis of arthritis and instability.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for the right 
knee.  Disabilities of the knee and leg are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263; however, 
several of these diagnostic codes are simply not applicable 
to the veteran's service-connected right knee disability.  It 
is neither contended nor shown that the veteran's service-
connected right knee disability involves ankylosis, 
dislocated semilunar cartilage, symptomatic removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum.  As such, increased ratings under any of the 
diagnostic codes rating these conditions are not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 
5263.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an increased rating for 
patella tendonitis, right knee, under the applicable rating 
criteria.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected right knee disability 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b) (cited in the 
February 2005 SOC).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned 10 percent rating).  In this regard, on VA 
examination in March 2008, the veteran stated that his right 
knee disability had not compromised his occupation, nor had 
he lost any time from work.  While the veteran reported 
during VA treatment in June 2008 that he was currently not 
working, he specifically reported that this was due to an 
injury to his back and left ankle.   Moreover, there also is 
no objective evidence that, during the period pertinent to 
the claim for increase, the right knee disability has 
warranted frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b) (1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, there is no basis for staged 
rating of the disability under consideration, pursuant to 
Hart, claim for an increased rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a rating in excess of 10 percent for the veteran's service-
connected patella tendonitis, right knee, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56. 




ORDER

As new and material evidence to reopen the claim for service 
connection for left periorbital headaches, on a direct basis, 
has been received, to this limited extent, the appeal is 
granted.

Service connection for left periorbital headaches, on a 
direct basis, is denied. 

Service connection for left periorbital headaches, as 
secondary to the veteran's service-connected septorhinoplasty 
and deviated septum, is denied.

A rating in excess of 10 percent for patella tendonitis, 
right knee, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


